DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 26-45 are currently pending in the application.  Claims 26-31 are withdrawn.  The rejections of record from the office action dated 10/28/2020 not repeated herein have been withdrawn.

Claim Objections
Claims 36 and 40 are objected to because of the following informalities: 
Regarding claim 36, the claim recites the metal base structure includes, the opaque coating layer includes, and the transparent resin layer includes.  The word “includes” is confusing in the context of the metal base structure (especially).  It is suggested that each instance of “includes” be amended to “comprises” as being preferred transitional phrases (MPEP 2111.03).  Appropriate correction is required.
Claim 40 recites the pigment includes a "titanium oxide," however the Specification as originally filed only discloses titanium dioxide (see Spec/PGPub [0031, etc.]). While the examiner understands that titanium oxide and dioxide are often used interchangeably, the claim would be made more consistent with the originally disclosure if amended as suggest. Thus, titanium oxide should more appropriately read titanium dioxide. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of U.S. Patent No. 10,071,584 (herein, ‘584), and in view of Du (US 2011/0186455). 
Regarding claims 32 and 36, although the claims at issue are not identical, they are not patentably distinct from each other.  ‘584 claims an electronic device housing comprising a base structure comprising a crystalline metal oxide into a polycarbonate (i.e. coating layer), an outer layer (i.e. resin layer) comprising an acrylic polymer surface (‘584, claims 2 and 13).  The outer layer is substantially transparent (‘584, claim 9). The markings are claimed along the interface between the inner and outer layer (i.e. adjacent to the transparent coating layer) (‘584, claims 2 and 13).  
‘584 does not expressly claim the coating layer is opaque.  However as ‘584 claims the inner layer (i.e. coating layer) to have a substantially white appearance (‘584, claim 11) and as ‘584 discloses substantially opaque to include substantially white appearance (‘586, col. 4, lines 39-52), it would have been obvious to claim the inner layer be opaque. 
‘584 does not expressly claim the base structure to be metal, however this would have been obvious in view of Du (US 2011/0186455) which teaches a metal clad enclosure, including stainless steel (Du, [0014]).  Motivation would have been for aesthetic preference (Du, [0005]). 
Further, while ‘584 does not expressly claim the electronic housing to comprise an electronic device, claiming the electronic device housing to house an electronic device would have been obvious over the claims of ‘584.  
Regarding claim 33, the markings are claimed along the interface between the inner and outer layer (‘584, claim 2).     
Regarding claim 34, ‘584 claims the laser not disturbing the outer layer (‘584, claim 2 and 13). 
Regarding claim 35, ‘584 claims the outer layer is harder than the inner layer (‘584, claim 10).
Regarding claim 37, the claim of a the marking being a text that indicates an ‘agency approval’ does not provide a structural difference from that of ‘584 and thus is not patentable thereover. 
Claims 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of U.S. Patent No. 10,071,584 (herein, ‘584).
Regarding claim 38, although the claims at issue are not identical, they are not patentably distinct from each other.  ‘584 claims an electronic device housing comprising a base structure comprising a crystalline metal oxide into a polycarbonate (i.e. coating layer), an outer layer (i.e. resin layer) comprising an acrylic polymer surface (‘584, claims 2 and 13).  The outer layer is substantially transparent (‘584, claim 9). The markings are claimed along the interface between the inner and outer layer (i.e. adjacent to the transparent coating layer) (‘584, claims 2 and 13).  
‘584 does not expressly claim the coating layer is opaque.  However as ‘584 claims the inner layer (i.e. coating layer) to have a substantially white appearance (‘584, claim 11) and as ‘584 discloses substantially opaque to include substantially white appearance (‘586, col. 4, lines 39-52), it would have been obvious to claim the inner layer be opaque. 
Further, while ‘584 does not expressly claim the electronic housing to comprise an electronic device, claiming electronic device housing to house an electronic device would have been obvious over the claims of ‘584.  
Regarding claim 39, ‘584 claims the outer layer has a thickness between 15 microns and 50 microns (‘584, claim 4). 
Regarding claim 40, ‘584 claims the pigment is titanium dioxide (‘584 claim 6) and the markings being substantially decrystalized titanium oxide (‘’584, claim 2). 
Regarding claim 41, ‘584 not expressly claim the laser-markable layer to have a lightness factor (L*) of greatehr than 90 in a CIE 1976 L*a*b* color space.  However, it would have been obvious to one any lightness factor (L*), including a L* greater than 90, for many purposes including for obtaining an aesthetic color depth.  
Regarding claim 42, ‘584 does not expressly claims the laser marking to have a lightness factor (L*) of less than 50 in CIE 1976 L*a*b* color space.  However, ‘584 does claim the markings to have a substantially black appearance (‘584, claim 12).  Thus, it would have been obvious to one skilled in the art to claim the coating layer to have any lightness factor (L*), including a L* greater than 90, for many purposes including for obtaining an aesthetic black color depth.  
Regarding claim 43, ‘584 claims an electronic housing.  While ‘584 does not expressly claim a hand held device, claiming a handheld electronic device would have been immediately obvious over the claims of ‘584.  
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of U.S. Patent No. 10,071,584 (herein, ‘584), and in view of Du (US 2011/0186455). 
Regarding claim 45, while ‘584 does not expressly claim the base structure to be metal, however this would have been obvious in view of Du (US 2011/0186455) which teaches a metal clad enclosure, including stainless steel (Du, [0014]).  Motivation would have been for aesthetic preference (Du, [0005]). 
Claim Objections
Claim 40 is objected to because of the following informalities:
  Claim 40 recites the pigment includes a “titanium oxide,” however the Specification as originally filed only discloses titanium dioxide (see Spec/PGPub [0031, etc.]).  While the examiner understands that titanium oxide and dioxide are often used interchangeably, the claim would be made more consistent with the originally disclosure if amended as suggest.  Thus, titanium oxide should more appropriately read titanium dioxide.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claim 32, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 32 recites a:
an opaque coating layer formed over the metal base structure and comprising a crystalline metal oxide incorporated into a polymer 
a transparent coating resin layer formed over the opaque layer and defining an exterior surface of the electronic device 
a laser marking formed along an interface between the opaque coating layer and the transparent resin layer.
With respect to (a), no support for an opaque coating layer formed over the metal base structure is found.  Specifically, the only embodiment of a metal base structure is that described in [0056-0060], and Fig. 6A-D.  

    PNG
    media_image1.png
    191
    610
    media_image1.png
    Greyscale

According to the originally filed disclosure, 602 in Fig. 6D is the layer over the metal base structure 600.  However, this layer is taught to be a “base polymer layer” (PGPub, [0056]).   Base polymer layer 602 may comprise metal or metal oxide or crystalline metal oxide.  Base polymer layer 602 may have a substantially white appearance and the inner surface of the base polymer layer may have a lightness factor L* in a visible color space that is substantially greater than ninety (PGPub, [0057]).  No teaching of it being opaque is provided. 
Thus, no support for “an opaque coating layer” is found.  Rather, Applicant has only has support for that above, being a “base polymer layer” with “crystalline metal oxide” (e.g. incorporated therein), and lightness factor L* of greater than ninety.  
With respect to (b), the scope of the claimed transparent resin layer is greater than what is disclosed.  Rather, Applicants disclosure is towards an ultraviolet light curable transparent acrylic resin 604 (PGPub, [0057-0060]).  
Thus, only support of an ultraviolet light curable transparent acrylic resin exists.  
With respect to (c), Applicants disclose the substantially black laser markings 608 selectively formed at an inner surface 606 of base polymer 602 [0059] and Fig. 6.  
Applicant does not disclose an “interface between the opaque coating layer and the transparent layer,” but rather discloses a surface between the two.  While 
Regarding claim 34, the claim recites “wherein the transparent resin layer is substantially unaltered by the laser along the region defined by the marking.”      
Applicant only discloses selectively altered regions for the plastic substrate embodiments [0053] (Fig. 4A-C).  Specifically, [0053] (last sentence) discloses selectively altered surface regions 404 on surface 406 without noticeable disturbance of the outer portion 402. 
Applicants also disclose in the metal substrate embodiment of PGPub [0059] that laser markings 608 being selectively formed at an inner surface 606 of the base polymer.  However, again, the embodiment with the metal substrate does not include one wherein the transparent resin layer being substantially unaltered by the laser.  
Thus support for the claimed limitation is not found. 
Regarding claim 36, the transparent resin layer is claimed to include “an acrylic resin material,” however (as discussed above in claim 32), the scope of the claimed acrylic resin material is greater than what is disclosed.  
Rather, Applicants disclosure is towards an ultraviolet light curable transparent acrylic resin 604 (PGPub, [0057-0060]).

Regarding claim 38, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 38 recites a:
an opaque coating layer disposed over at least one surface of the base structure, the opaque coating layer including a pigment dispersed in a polymer 
a transparent coating resin layer formed over the opaque layer and defining an exterior surface of the electronic device 
a laser marking formed into the opaque coating layer along a marking portion that is adjacent to the transparent resin layer.
With respect to (a), no support for an opaque coating layer is found nor is support found for a pigment.  Specifically, the only embodiment of a metal base structure is that described in [0056-0060], and Fig. 6A-D.  
According to the originally filed disclosure, 602 in Fig. 6D is the layer over the metal base structure 600.  However, this layer is taught to be a “base polymer layer” (PGPub, [0056]).   Base polymer layer 602 may comprise metal or metal oxide or crystalline metal oxide.  Base polymer layer 602 may have a substantially white appearance and the inner surface of the base polymer layer may have a lightness factor L* in a visible color space that is substantially greater than ninety (PGPub, [0057]).  
Thus, no support for “an opaque coating layer” is found.  Rather, Applicant has only has support for that above, being a “base polymer layer” with “crystalline metal oxide” (e.g. incorporated therein), and lightness factor L* of greater than ninety.  
No support for a pigment is found. 
With respect to (b), the scope of the claimed transparent resin layer is greater than what is disclosed.  Rather, Applicants disclosure is towards an ultraviolet light curable transparent acrylic resin 604 (PGPub, [0057-0060]).  
Thus, only support of an ultraviolet light curable transparent acrylic resin exists
With respect to (c), laser marking formed into the opaque coating layer along a marking portion that is adjacent is not supported.
No support for laser markings “into the opaque coating layer” and “along a marking portion that is adjacent” is found.  Applicant’s merely disclose laser markings being selectively formed at an inner surface of the base polymer layer (PGPub, [0059]).  
Regarding claim 44, no support for an electronic device with a base structure that comprises a metal substrate and layer of polycarbonate is found in the disclosure.  
Applicants disclose a plastic structure formed of multiple layers, including polycarbonate [0041], but never discloses any embodiment wherein the base structure comprises both a metal substrate and a layer of polycarbonate material.  
Regarding claim 45, again, no support for the pigment is found.  Crystalline metal oxide is supported (PGPub, [0056]).  
Claims 32-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 32 and 33, both claim recites “a laser marking formed along an interface between the opaque coating layer and the transparent layer.”  It is not understood as to what is meant by “an interface between the opaque coating layer and the transparent resin layer.” Is the interface the surface between the two layers or is it something bigger than that?  Applicant’s disclose laser markings formed at an inner surface of the base polymer layer (PGPub, [0059]), however, Fig. 6D slightly shows the markings 608 protruding past the surface of 606.  

    PNG
    media_image2.png
    160
    448
    media_image2.png
    Greyscale

Thus, the meets and bounds of “interface” is not understood in light of [0059] or Fig. 6.  It would appear that “interface” is meant to describe the surface of 602.  Thus, the claim seems to most appropriately be interpreted as meaning the laser markings formed at the surface between the base polymer layer (opaque coating layer) and transparent resin layer
Regarding claim 35, the meets and bounds of “substantially harder” is not known.  What constitutes something “substantially” harder?  For purposes of prosecution, a transparent resin harder than the opaque layer will be interpreted to satisfy the claim.  
Regarding claims 34-37, the claims are rejected as depending from a rejected claim and not curing the deficiencies therein.  
Regarding claim 38, the claim recites “a laser marking formed into the opaque coating layer along a marking portion that is adjacent to the transparent layer.”  It is not understood as to what is meant by “into the opaque coating layer” and “along a marking portion that is adjacent to the transparent resin layer.”  
How can something be both “into” and “adjacent” simultaneously?  Also, what is a marking portion? 
Applicants disclose laser markings formed at an inner surface of the base polymer layer (PGPub, [0059]), however, Fig. 6D slightly shows the markings 608 protruding past the surface of 606.  Is this on purpose? 


    PNG
    media_image2.png
    160
    448
    media_image2.png
    Greyscale

Thus, the meets and bounds of “into,” “adjacent,” and “marking portion” are not understood in light of [0059] or Fig. 6.  It would appear that they meant to describe the markings at surface of 602.  Thus, the claim seems to most appropriately be interpreted as meaning the laser markings formed at the surface between the base polymer layer (opaque coating layer) and transparent resin layer.  
Regarding claims 39-45, the claims are rejected as depending from a rejected claim and not curing the deficiencies therein.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32-35, 37-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du (US 2011/0186455) and further in view of Wu (US 2012/0141752).
Regarding claims 32, 38, and 45, Du teaches a device enclosure of a clad metal shell (i.e. metal base structure, regarding claim 32) (i.e. base structure, regarding claim 38) (abstract) for electronic devices [0003].  

    PNG
    media_image3.png
    625
    498
    media_image3.png
    Greyscale

In particular, Du teaches the device to have a logo 212 (Fig. 1), being non-essential aspect (emphasis added), which may be any type of laser marked symbol, image, logo, message, decal, etc. [0036]. 
Du, however, does not teach an opaque coating layer formed over the metal base structure and comprising a crystalline metal oxide incorporated into the polymer nor a transparent resin layer formed over the opaque coating layer.  
Wu is in the related field of laser marking and laser marked articles [0001] for providing logo, trademarks, company names, etc. [0037].  The article is a substrate-backed adhesive tape [0048].  Specifically, the tape comprises transparent top layer 12 [0002, 0040-0043, 0051], a laser-markable layer 14 with markings 16 (see Fig. 1, below) comprising at least one organic polymer and at least one light sensitive pigment (i.e. coating layer) (abstract).  Laser marking of the laser-markable layer is accomplished by directing laser radiation into the multilayered article (abstract), wherein the pigment is crystalline titanium oxide [0052].  

    PNG
    media_image4.png
    281
    539
    media_image4.png
    Greyscale

As can be seen in Fig. 1, the laser marking are formed between the coating layer and the transparent resin layer (regarding claim 32) and also adjacent to the transparent coating layer (regarding claim 38).  The adhesive (PSA) is applied to either side of the above article [0048] (not shown in the figure).  
(Optionally) While it is the examiner’s interpretation of Wu that the substrate backed adhesive tape of Fig. 1 is to be applied to a surface with a PSA (see [0048]) to arrive at the intended usage of the logo of Wu, in the event that the liner 12 is intended/purposed to be removed after application, the examiner equally notes Fig. 5 for which intermediate layers 222 and 224 would remain.  

    PNG
    media_image5.png
    219
    634
    media_image5.png
    Greyscale

These additional layers 222 and 224 are also necessarily transparent (Wu, [0050-0051]) and are not taught to comprise release agents.  Thus, even if the top layer 212 is removed, layer 222 becomes the transparent top layer.  Thus, in either embodiment, the structure that remains is as described above.  
Wu does not expressly teach the laser-markable layer to be opaque, as claimed, however does teach the layer to comprise additives, dyes, and fillers [0039, 0053] to include colorants, dyes, or pigments, [0057].  Thus, it is the examiner’s position that as Wu teaches the coating layer to comprise 
The multilayered article of Wu is taught to have a PSA layer on the back to be adhered to another surface (e.g. substrate of an article) [0048].  
Du and Wu are both in related field of laser marked articles.  It would have been obvious to one skilled in the art to adhere logo tape of Wu as the decorative logo/decal of Du for the purpose of providing displaying a logo (Wu, [0036]) and without damaging the performance of the functional materials in the finished product (Wu, [0005]). 
Regarding claim 33, the pigment is titanium dioxide (regarding claim 40) (Wu, [0052]) and is clearly along the interface between the opaque coating layer and the transparent resin layer (Wu, Fig. 1) (regarding claim 33).  
Regarding claim 34, modified Du teaches the transparent resin layer to not interact (i.e. substantially unaltered by the laser along a region defined by the marking) with the laser (Wu, [0040]).  
Regarding claim 35, modified Du does not expressly teach the transparent resin layer being substantially harder than the opaque coating layer.  However, absent an objective contrary showing, it is the examiner’s position that the selection of materials disclosed by Wu such that the transparent resin layer 12 or 222 (Fig. 3, and Fig. 5, respectively) is “harder” would have been obvious to the skilled artisan.  In this respect, it would have been obvious to the skilled artisan to make the outer layer harder, for example, for the purpose of protecting the function of one or more underlying layers (Wu, [0002]).  
Regarding claim 37, as Du teaches a symbol, image, logo, message, decal, pattern, etc., (Du, [0036]), the claimed text indicating “an agency approval” does not provide a structural difference in the invention as claimed as compared to the prior art and is therefore obvious thereover.  
Regarding claim 39, modified Du teaches the films to be of thickness form 0.013 mm (13 micron) to 0.25 mm (250 micron) (i.e. overlapping with between 15 microns and 50 microns) (Wu, [0065]).  While modified Du does not expressly teach the thickness of the transparent coating layer, by itself, as modified Du teaches the film thickness of the range from 13 micron to 250 micron (Wu, [0065]) and further teaches that thinner/thicker films may be made depending on cost and strength, respectively, (Wu, [0065]), it would have been obvious to make any single layer (i.e. the transparent coating layer) within the taught ranges above for the aforementioned motivation as taught by modified Du.  
Regarding claim 40, the pigment is titanium dioxide (Wu, [0052]).  While modified Du does not expressly teach the laser marking to include decrystallized titanium oxide, as modified Du teaches the markings formed by using UV radiation (Wu, [0085]) of the coating layer, it would be expected that the UV laser produces a mark including decrystallized titanium oxide.  In this respect, Applicant’s disclose that the optical energy of the UV laser it what plays decrystallizes the metal oxide (Spec., [0051]) (PGPub, [0051]).  Thus, the same would be expected in the electronic device of modified Du., absent an objective contrary showing. 
Regarding claim 41, modified Du does not expressly teach the laser-markable layer to have a lightness factor (L*) of greater than 90 in a CIE 1976 L*a*b* color space.  However, modified Du does teach the layer to comprise additives, dyes, and fillers (Wu, [0039, 0053]) to include colorants, dyes, or pigment (Wu, [0057]).  Thus, it is the examiner’s position that as modified Du teaches the coating layer to comprise dyes, colorants, pigments, fillers, etc., it would have been obvious to one skilled in the art to modify the laser-markable layer (i.e. the coating layer) to comprise the taught dyes, colorants, pigments, and/or fillers such that any 
Regarding claim 42, modified Du does not expressly teach the laser marking to have a lightness factor (L*) of less than 50 in CIE 1976 L*a*b* color space.  However, as the composition of the opaque coat layer is identical to that as claimed and the marks being formed by an identically disclosed manner of using a UV laser, it would be expected that the markings of modified DU have a lightness factor (L*) of less than 50 in CIE 1976 L*a*b* color space, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 43, Du teaches the base structure to be an enclosure (i.e. defines a housing for the electronic device) (Du, abstract), and the electronic device being a computer, laptop, cellular phone, PDA, etc., (i.e. handheld electronic device) (Du, [0005], Fig. 1). 
Regarding claim 44, the embodiment of Fig. 5 of Wu in includes additional layer 224 which may be the same material of 214 (Wu, [0050]), which are taught to include polycarbonate [0055].  Thus, modified Du teaches.

Response to Arguments
Applicant's arguments filed 1/9/21 with respect to the Objection of claim 40 have been fully considered but they are not persuasive. 
  Applicant argues on p. 6 that the term “titanium oxide” refers to a specific type of metal oxide in which titanium serves as the base material. 
In response, while claim 40 recites the pigment includes a “titanium oxide,” the Specification as originally filed only discloses titanium dioxide (see Spec/PGPub [0031, etc.]).  The argument that “titanium oxide” is a kind of metal oxide (for which support is found) is not being debated.  The issue at hand is that Applicant does not disclose “titanium oxide.”
The examiner has not taken the position that “titanium oxide” is not supported, but instead has acknowledged the art as teaching ‘titanium oxide’ and ‘dioxide’ interchangeably.  Nonetheless, the claim would be made more consistent with the originally disclosure if amended as suggest.  Thus, titanium oxide should more appropriately read titanium dioxide.  Appropriate correction is thus still required.

Applicant's arguments filed 1/9/21 with respect to Du (US 2011/0186455) in view of Wu (US 2012/0141752) been fully considered but they are not persuasive. 
Applicant argues on p. 7,
Par 1., Du already describes suitable marking and there is no motivation to modify the technique.
Par. 2-3, the release liner of Wu is peeled from the PSA after application, thus no longer affixing the multilayer product to the device.  Thus results in the claimed “transparent resin structure” being removed.
Par. 4, the composition described by Wu is not suitable for a durable exterior of a device.
Regarding (1), Du teaches the decorative feature 212 to be any type of laser marked symbol, image, logo, message, decal, pattern, etc., (Du, [0036]).  The examiner notes that the definition of a decal” is defined by Webster’s Dictionary as:
“A picture, design, or label made to be transferred (as to glass) from specially prepared paper.”
A ‘label’ is thus included within the teaching of the (non-essential) decorative feature of Du (Du, [0036]) and would have been an obvious choice to one skilled in the art in view of Du and Wu as discussed herein.

Regarding (2), Wu teaches single (Wu, [0048]) and double sided tapes (Wu, [0084]).  While Applicant is drawing attention to the releaseabilty of the tape of Wu, the examiner notes that this is taught by Wu in the context of storing the multilayered tape in a roll and being able to successfully unwind the roll when using (e.g. without the PSA sticking to the liner) (Wu, [0046]).
The finished article is an a substrate-backed adhesive tape, which then may be adhered to another surface so that when applied the laser-marked area will remain visible through to top layer of the article [0048].  
Even if the top release liner is provided to be removed/disposable, the examiner notes the embodiment of Fig. 5 and Fig. 6, which comprise (additional) intermediate layers of 222 and 224 (Wu, [0049-0051], Fig. 6).  These layers are also necessarily transparent (Wu, [0050-0051]) and are not taught to comprise release agents.  Thus, even if the top layer 212 is removed, layer 222 becomes the transparent top layer.  Either way, the adhered logo of modified Du reads on that as claimed.  

    PNG
    media_image6.png
    234
    647
    media_image6.png
    Greyscale

Regarding (3), the arguments of counsel cannot take the place of evidence in the record (MPEP 2145).  The evidence of record provides means and motivation for the modification of Du with the decal of Wu.  Furthermore, the structure of modified Du reads on that as claimed and thus would be expected to be equally suitable, absent an objective contrary showing of evidence. 

Applicant’s arguments with respect to Yrjonen (US 2009/0310470) have been fully considered and are persuasive.  The rejection of claims 38-44 have been withdrawn. 
Regarding Yrjonen, claim 38 has been amended to recite the base structure comprises a metal substrate.  Yrjonen is directed towards plastic substrates (abstract), and thus the claims are now distinct therefrom.  The rejection is thus withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        




/KEVIN C ORTMAN JR./Examiner, Art Unit 1782